UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


JOSEPH E. POINDEXTER,                              )
                                                   )
         Plaintiff,                                )
                                                   )
           v.                                      )   Civil Case No. 08-1883 (RJL)
                                                   )
D.C. DEPARTMENT OF                                 )
CORRECTIONS, et al.                                )
                                                   )
             Defendants.                           )




                                        ORDER

      For the reasons set forth in the Memorandum Opinion entered this date, it is this

/_1_~ofSeptember, 2012, hereby
      ORDERED that the District of Columbia's Motion to Dismiss, or in the

Alternative, for Summary Judgment [Dkt. #74] is GRANTED.

      ORDERED that plaintiffs Second Amended Complaint [#71] as to the District of
Columbia is DISMISSED.

      SO ORDERED.